Citation Nr: 9910769	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  98-15 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for degenerative changes 
of the upper lumbosacral spine with right radiculopathy, 
currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This appeal arises from a decision by the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO).     


REMAND

The veteran was granted service connection for degenerative 
changes of the upper lumbosacral spine with right 
radiculopathy by rating decision dated in September 1996 and 
a 20 percent evaluation was awarded.  By rating decision 
dated in May 1998 the evaluation was increased to the current 
40 percent and the veteran appealed.  

The veteran was afforded a video teleconference before a 
member of the Board in December 1998.  During the hearing, 
the veteran and his representatives raised the issues of a 
separate rating under Diagnostic Code 8520 (paralysis of the 
sciatic nerve); an increased rating on the basis of pain; a 
total rating based on individual unemployability; and, 
entitlement to an extraschedular evaluation for service-
connected lumbosacral spine disability.  There is no current 
medical opinion of record reflecting the extent to which the 
veteran's service-connected degenerative changes of the upper 
lumbosacral spine with right radiculopathy alone, affect his 
ability to find employment.  The most recent treatment 
records for the veteran's service-connected disability are 
dated in March 1998.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

For the above reasons the case is REMANDED to the RO for the 
following:

1.  The RO should obtain copies of all VA 
outpatient treatment records pertaining 
to the veteran's degenerative changes of 
the upper lumbosacral spine with right 
radiculopathy not already part of the 
claims file from March 1998 to present.

2.  The veteran should be provided VA 
orthopedic and neurologic examinations to 
determine the nature and extent of all 
lumbosacral spine pathology.  The 
orthopedist should describe, in degrees, 
any limitation of motion of the lumbar 
spine.  All indicated tests and studies 
determined by the orthopedist to be 
necessary, including X-ray are to be 
performed.  The claims folder is to be 
made available to the examiner prior to 
examination for use in the study of the 
case. The examiner is also requested to: 
(1) express an opinion as to whether pain 
could significantly limit the functional 
ability of the lumbar spine during flare-
ups or when the joint is used repeatedly 
over a period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
(2) determine whether as a result of the 
disability in question the veteran 
exhibits any weakened movement, excess 
fatigability or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
or range of motion due to any weakened 
movement, excess fatigability or 
incoordination.  A specific assessment 
should be made as to the social and 
industrial impact of the veteran's 
service-connected mechanical low back 
pain, i.e. the impact of the disability 
upon the veteran's obtaining and 
retaining work should be discussed.  The 
examiner should note any lumbosacral 
spine condition(s) found in addition to 
the service-connected degenerative 
changes of the upper lumbosacral spine 
with right radiculopathy and explain the 
relationship, if any between the 
condition(s) found and the service-
connected disability.  

The neurologist should indicate to what 
extent, if any, the veteran suffers from 
any neurological disability.  The 
examiner should render an opinion 
regarding its etiology and its 
relationship, if any, to the veteran's 
service-connected disability.  All 
indicated tests and studies are to be 
performed.  The claims folder is to be 
made available to the examiner prior to 
examination for review in the study of 
the case.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examinations in order that he may 
make an informed decision regarding his 
participation in said examinations.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

4.  After the above development, the RO 
should readjudicate the issue of an 
increased rating for the veteran's 
service-connected degenerative changes of 
the upper lumbosacral spine with right 
radiculopathy.

5.  The RO should adjudicate the issue of 
entitlement to a total rating based on 
individual unemployability.  

6.  Thereafter, if necessary, the RO 
should take all appropriate actions to 
consider an extra-schedular evaluation.

If the benefits sought on appeal are denied, then the 
appellant and her representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



